NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 28 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


KYUNG ROK MIN,                                   No. 13-70114

             Petitioner,                         Agency No. A089-168-889

   v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted November 18, 2014**

Before:       LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

        Kyung Rok Min, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (per curiam), and we

deny the petition for review.

      The record does not compel the conclusion that Min established extraordinary

circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(5); see also Dhital v. Mukasey, 532 F.3d 1044, 1049 (9th Cir. 2008).

Thus, Min’s asylum claim fails.

      Substantial evidence supports the BIA’s finding that Min did not establish

that his membership in a particular social group of former police officers was one

central reason for why he was threatened and fears future harm. See Ayala, 640
F.3d at 1098 (evidence demonstrated former officer was shot at and threatened

because he had arrested particular criminal, not on account of his status as a former

police officer). Thus, Min’s withholding of removal claim fails.

      Finally, substantial evidence supports the BIA’s denial of Min’s CAT claim

because he failed to show it is more likely than not that he would be tortured with the

consent or acquiescence of the South Korean government. See Wakkary v. Holder,

558 F.3d 1049, 1097-98 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-70114